Citation Nr: 0116789	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  99-08 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis secondary 
to alcohol abuse  (claimed as liver disease).

2.  Entitlement to service connection for postoperative 
residuals of a craniotomy, including bleeding aneurysm 
(claimed as brain surgery).  

3.  Entitlement to an initial compensable evaluation for 
bilateral pes planus.

4.  Entitlement to an initial compensable evaluation for 
postoperative residuals of a hemorrhoidectomy, including 
hemorrhoids.  

5.  Entitlement to an evaluation in excess of 20 percent for 
a lumbar spine injury.

6.  Entitlement to service connection for avascular necrosis 
of the hips, including as secondary to service-connected 
lumbar spine injury.

7.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

8.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to June 
1997, at which time he retired from military service.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from December 1998, February 1999, March 
1999, and October 1999 rating decisions from the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Montgomery, Alabama.  

In December 1998, the RO, in pertinent part, denied 
entitlement to service connection for hepatitis, secondary to 
alcohol, status post craniotomy for bleeding aneurysm, 
preceding surgery times 2 epileptic seizures (claimed as 
brain surgery), and for refractive error.  The RO also 
granted entitlement to service connection for hearing loss, 
status post hemorrhoidectomy, and pes planus, but assigned 
noncompensable evaluations for those disabilities effective 
July 20, 1998.  

The RO also granted entitlement to service connection for a 
lumbosacral spine injury with ischial radiculopathy with 
assignment of a noncompensable evaluation effective July 20, 
1998.  

In March 1999, the RO, in pertinent part, granted an 
increased (compensable) evaluation of 10 percent for 
hypertension, and an increased (compensable) evaluation of 20 
percent for the lumbar spine injury both effective July 20, 
1998.  

In October 1999, the RO denied entitlement to a total 
disability rating for compensation purposes on the basis of 
individual unemployability (TDIU), and service connection for 
avascular necrosis of the hips as secondary to the service-
connected lumbosacral spine injury with ischial 
radiculopathy.

In both his notice of disagreement and substantive appeal to 
the Board (VA Form 9), the veteran did not request appeal of 
the denial of a TDIU.  Accordingly, it is not within the 
Board's jurisdiction at this time and will be discussed no 
further herein.  See 38 U.S.C.A. §§ 7104, 7105 (West 1991 & 
Supp. 2000). 38 C.F.R. §§ 20.201, 20.202, 20.302 (2000).

The Board notes that the RO has certified the issue of 
entitlement to service connection for refractive error for 
appellate review.  While the veteran filed a notice of 
disagreement with the RO's December 1998 denial of 
entitlement to service connection for refractive error, and 
was issued a statement of the case addressing this issue, he 
never filed a substantive appeal addressing to this issue.  
During the April 2000 hearing at the RO before the 
undersigned, the veteran expressed his desire to withdraw the 
claim of service connection for refractive error; however, 
this issue was never perfected by submission of a timely 
appeal, so there was no issue to "withdraw."  In any event, 
suffice it to note that the Board's appellate review is 
limited to those issues reported on the title page.

The issues numbered 5 through 8 on the title page of this 
decision are addressed in the remand portion of this 
decision.




FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. The veteran contends his hepatitis (claimed as liver 
disease) is the result of abuse of alcohol.  

3. Postoperative residuals of a craniotomy for bleeding 
aneurysm are not related to active service. 

4. Bilateral pes planus is evidenced by no more than mild 
symptoms relieved by built-up shoe or arch support.

5. Postoperative residuals of a hemorrhoidectomy are no more 
than mild in their severity and do not frequently recur.


CONCLUSIONS OF LAW

1. The claim for service connection for hepatitis due to 
substance abuse (claimed as liver disease) lacks legal 
merit.  38 U.S.C.A. §§ 105(a), 1110, 1131(West 1991 & 
Supp. 2000); Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.301(c),(d) (2000).

2. Status post craniotomy residuals were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); VCAA of 2000, Pub. L. No. 106-
475 § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303 
(2000).

3. The criteria for a compensable evaluation for bilateral 
pes planus have not been met.  38 U.S.C.A. § 1155 (West 
1991); VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 4.3, 4.7, 4.71, Diagnostic Code 5276 
(2000).

4. The criteria for a compensable evaluation for 
postoperative residuals of a hemorrhoidectomy have not 
been met.  38 U.S.C.A. § 1155 (West 1991); VCAA of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 
4.3, 4.7, 4.114, Diagnostic Code 7336 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS   

Criteria

Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  VCAA of 2000, Pub. L. No. 106-475 § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107);  38 C.F.R. §§ 3.102, 4.3 (2000);  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


Increased Evaluation

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  


The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the appellant's favor.  38 C.F.R. § 4.3.


Analysis
Preliminary Matter: Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board is satisfied that all relevant facts pertaining to 
the issues on appeal have been properly developed, and that 
no further assistance is required in order to satisfy the 
duty to assist provisions as mandated by VCAA.  VCAA of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).

Prior to the RO's December 1998 rating decision, VA conducted 
a general medical examination, and the results of that 
examination show the examiner addressed the issues decided 
herein, with any potential deficiencies clarified by other 
evidence of record, particularly the testimony of the veteran 
at his April 2001 personal hearing before a travel Member of 
the Board.  

VA endocrinological examination for hepatitis is unnecessary 
because there is sufficient evidence to decide the claim 
regardless of medical findings.  As for his head injury, 
there is no documented in-service event, injury, or complaint 
of head injury consistent with the claim as it relates to his 
craniotomy; this deficit cannot be overcome by current VA 
examination.   As for his service-connected pes planus and 
postoperative residuals from hemorrhoidectomy, his hearing 
testimony established competent evidence to sufficiently 
decide the claims.  In sum, there is no reasonable 
possibility that additional examinations would assist in 
substantiating these claims.  VCAA of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A).

The veteran's service records and identified private medical 
records have been requested and obtained.  With respect to 
these issues, there exists no outstanding evidence that need 
be obtained by the RO.  The veteran testified that he has no 
current problems and has received no treatment for hepatitis.  
Tr., p.6.  He claims his May 1998 craniotomy was the result 
of an in-service injury, for which he never sought in-service 
medical treatment.  Tr., p. 7,8.  As discussed below in 
further detail, there is also no adequately identified non-
medical evidence of in-service incurrence of a head injury.  
For instance, he reported that there were three witnesses to 
the incident that reportedly caused his head injury, but he 
could not identify these witnesses by name.  Tr., p. 8.  He 
also testified that he has not received post-service 
treatment for either his pes planus or his hemorrhoids.  Tr., 
p. 13, 20.

The Board finds that the veteran is not prejudiced by its 
consideration of his claims pursuant to VCAA, without their 
first being considered by the RO.  As set forth above, VA has 
already met all obligations to him under this new law.  

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and he and his representative have accordingly done 
so, as evidenced most recently by the appearance at his 
personal hearing.       



In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claims by the RO under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

VA has met its duty to assist, as mandated by VCAA.  VA 
scheduled relevant examinations, identified relevant issues, 
and obtained relevant treatment records.  Having determined 
that this duty has been satisfied, the Board turns to an 
evaluation of the veteran's claims on the merits.


Service Connection for Hepatitis
as Secondary to Alcohol Abuse

The term "service-connected" means, with respect to 
disability or death, that such disability was incurred or 
aggravated, or that death resulted from a disability incurred 
or aggravated, in the line of duty in active military, naval, 
or air service.  38 U.S.C.A. § 101(16) (West 1991 & Supp. 
2000).  However, the law further provides that service 
connection may be granted, and compensation paid, only when a 
disability was incurred or aggravated in line of duty and not 
the result of the veteran's own willful misconduct or, for 
claims filed after October 31, 1990, the result of his or her 
abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.301(d).

An injury or disease incurred during active miliary, naval, 
or air service will be deemed to have been incurred in line 
of duty and not the result of the veteran's own misconduct 
when the person on whose account benefits are claimed was, at 
the time the injury was suffered or disease contracted, in 
active military, naval, or air service, whether on active 
duty or on authorized leave, unless such injury or disease 
was a result of the person's own willful misconduct or abuse 
of alcohol or drugs.  38 U.S.C.A. § 105(a).

The regulations, in part, further provide that an injury or 
disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the person on whose service benefits are 
claimed.  For the purpose of this paragraph, alcohol abuse 
means the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
to, or death of, the user. 38 C.F.R. § 3.301(d).

In January 1997, the VA General Counsel concluded that the 
law prohibits, effective for claims filed after October 31, 
1990, the payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse.  
Furthermore, the payment of compensation is prohibited 
whether the claim is based upon direct service connection or, 
under 38 C.F.R. § 3.310(a), upon secondary service connection 
for a disability claimed as being due to a service-connected 
disorder, whether the claim is that the service-connected 
disorder caused the disability, or that it aggravated the 
disability.  VAOPGCPREC 2-97.  VA General Counsel precedent 
opinions are binding on the Board.  Brooks v. Brown, 5 Vet. 
App. 484 (1993).

Most recently, the Federal Circuit has concluded that U.S.C. 
§ 1110 (or 1131), when read in light of its legislative 
history, does not preclude a veteran from receiving 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, a veteran's service-
connected disability.  Instead, the statute precludes 
compensation only in two situations:  (1) for primary alcohol 
abuse disabilities; and (2) for secondary disabilities (such 
as cirrhosis of the liver) that result from primary alcohol 
abuse.  Allen v. Principi, No. 99-7199 (Fed. Cir. Feb. 2, 
2001).

In the present case, the veteran's service medical records 
show a minimal in-service history of documented alcohol 
consumption.  Less than one year after separation from 
service, however, a May 1998 discharge summary from a private 
facility indicates he has had a long history of excessive 
alcohol consumption.  In fact, he was admitted to the 
facility for two weeks with a diagnosis of alcohol abuse and 
possible delirium tremens.  

Final diagnoses on discharge included a diagnosis of chronic 
liver disease due to alcohol abuse.  As recently as in the 
March 2001 statement from the representative (VA Form 646) 
and the personal hearing in April 2001, his claimed liver 
disability was characterized as hepatitis, secondary to 
alcohol.  

Regardless of the evidence against or in favor of the claim, 
the very fact the veteran filed a claim for "liver disease" 
secondary to alcohol abuse establishes a circumstance in 
which the law is dispositive, such that the Board has no 
alternative but to deny his claim.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


Service Connection for Postoperative 
Residuals of a Craniotomy, Including 
Bleeding Aneurysm.

The record contains adequate documentation of current 
disability status post craniotomy because treatment records 
show the veteran has experienced seizure activity requiring 
prescribed Dilantin.  At the time of discharge from 
craniotomy recovery, he was referred to long-term 
rehabilitation.  Hickson, supra.   

Thus, the claim for service connection for status post 
craniotomy residuals turns to the question of whether the 
competent and probative evidence establishes that this 
disability was actually incurred in-service, despite first 
being diagnosed (and treated) post-service.  Hickson, supra; 
38 C.F.R. § 3.303, 3.303(b).  That question involves both 
consideration of the facts as presented and the credibility 
of the evidence contained in the instant record. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole. Culver v. Derwinski, 3 Vet.   App. 292, 297 
(1992); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Elkins 
v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 
125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

At his personal hearing in April 2001, the veteran testified 
that while he was temporarily assigned to Fort Hood, he was 
struck in the head while working on heavy machinery.  
Although the blow to his head did not cause loss of 
consciousness, he testified that he was disoriented, or 
"woozy."   He further stated that he did not seek immediate 
treatment, opting to only ice his head injury. Tr., p. 7.  He 
then stated that a physician eventually told him he had a 
"slow leak." Tr., p. 8.  When asked by his representative 
whether he knew the names of any witnesses to the blow to the 
head, he could not remember their names.  He testified that 
after his craniotomy, he began experiencing epileptic 
seizures, for which he now takes prescribed medication.  Tr., 
p. 9.

Although there is post-service documentation in 1998 of a 
craniotomy in support of the veteran's testimony, there is no 
in-service record of a head injury.  The veteran's service 
medical records show extensive treatment over the course of 
his military career for a variety of transient complaints, as 
well as more serious, conditions that have since been 
adjudicated as service-connected.  

The wealth of treatment notes, however, fail to document any 
in-service event, complaint, diagnosis, or treatment for the 
head injury on appeal he currently claims is entitled to 
service connection.   The only reported discussion at all 
related to a head injury is seen in a December 1993 
consultation sheet for hypertension, wherein he indicated a 
family history of cerebrovascular accidents, especially his 
mother who had a "blood clot to the brain."  Certainly, 
there is no evidence that he ever personally experienced 
blood clotting while in service. 

Moreover, periodic examinations throughout his time in 
service make no mention of a cranial injury.  For instance, 
in April 1991, aside from episodic lower back pain, his 
examination was considered normal; specifically, clinical 
review of all body systems was considered normal.  In 
December 1994, back pain and hearing loss were the only 
listed defects, and clinical review of all systems was again 
normal.        

That the veteran did not seek immediate treatment and could 
not remember the names of any witnesses casts further doubt 
on the veracity of his testimony.  
Therefore, despite his competency to speak regarding actual 
events he experienced and any resulting symptoms therefrom, 
there is virtually no probative value in his testimony.  
Furthermore, even if the in-service event were proven to have 
occurred, his opinion that the said event caused his May 1998 
craniotomy is a medical conclusion that he, as a layperson, 
is not competent to make.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

The competent and probative evidence of record shows that the 
only relation his post-service craniotomy may have to service 
is that his head injury may possibly be secondary to alcohol 
abuse, for which the law is dispositive, as discussed above.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.301(d); Allen, 
supra. Private facility medical records show the veteran was 
found by his sister and brought to an emergency room in May 
1998.  He had been drinking heavily for at least the last 
several weeks to months, according to treatment records.  A 
brain computerized axial tomographic (CAT) scan revealed a 
large subdural hematoma, for which he underwent burr hole 
drainage.  The treating physician noted that there was no 
sign or history of head trauma.  

VA examination in September 1998 noted a scar in the right 
parietal region where the craniotomy (burr hole drainage) had 
been performed.  Although the issue is phrased as "status 
post craniotomy for bleeding aneurysm," there is no 
evidence, in-service or post-service, of blood clotting.  The 
VA examiner's review of the veteran's medical records simply 
resulted in an incorrect interpretation of the diagnosis of 
subdural hematoma as an aneurysm.  

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection.  In this 
regard, although he is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for postoperative residuals 
of a craniotomy.  Gilbert, supra.  


Evaluation of Bilateral Pes Planus

Flatfoot (pes planus) with mild symptoms relieved by a built-
up shoe or arch support is noncompensable.  Flatfoot with 
moderate symptoms, weight-bearing line over or medial to the 
great toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of the feet, bilateral or unilateral, 
warrants a 10 percent evaluation.  Flatfoot with severe 
symptoms, objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, with characteristic 
callosities, which is unilateral, warrants a 20 percent 
evaluation and when bilateral, warrants a 30 percent 
evaluation.  Flatfoot with pronounced symptoms, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, and which are not improved by 
orthopedic shoes or appliances warrant a 30 percent 
evaluation if unilateral and a 50 percent evaluation if 
bilateral. 38 C.F.R. § 4.71a, Diagnostic Code 5276.

In its December 1998 rating decision, the RO granted a 
noncompensable evaluation for bilateral pes planus.  At his 
personal hearing in April 2001, the veteran testified that he 
continues to experience pes planus and that it only hurts 
where his arches should be; he specifically ruled out any 
ankle, toe, or heel pain.  Upon further questioning from his 
representative, he testified that he is not undergoing any 
current treatment but that arch supports relieve his pain.  
Tr., p. 20.  

There is no contrary evidence to dispute the testimony of the 
veteran, and he is competent to address whether his symptoms 
are relieved by treatment.  Espiritu, supra. This testimony 
adduced at hearing is highly probative insofar as it is made 
against his self interest.  Thus, as it corresponds with the 
sole criteria for a zero percent evaluation of flatfoot under 
Diagnostic Code 5276, an initial compensable evaluation is 
not warranted.  

The probative evidence in this case is not in equipoise; 
rather, the preponderance of the evidence is against an 
assignment of a compensable evaluation.  Gilbert, supra.  


Evaluation of Postoperative Residuals of
Hemorrhoidectomy, Including Hemorrhoids

Mild or moderate internal or external hemorrhoids warrant the 
assignment of a noncompensable rating.  Large or thrombotic 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences are required for a 10 percent disability 
evaluation.  For a 20 percent rating, there must be internal 
or external hemorrhoids manifested by persistent bleeding and 
secondary anemia or fissures.  38 C.F.R. § 4.118, Code 7336. 

At his personal hearing in April 2001, the veteran testified 
that he still suffers from painful internal and external 
hemorrhoids.  He provided competent and fairly probative 
evidence as to his symptoms and treatment.  Espiritu, supra.  
He indicated his internal hemorrhoids "drop out" 
approximately once every three months.  He stated that he has 
not sought medical treatment for his hemorrhoids since he was 
in service, and the evidence of record, which makes no 
mention of treatment for this disability, confirms his 
testimony.  He also testified that he only uses Preparation H 
as treatment and denied using any type of stool softener for 
his hemorrhoids.   When the representative asked if his 
hemorrhoids were thrombosed, he stated he did not know.  Tr., 
p. 12-14. 

At his VA examination in September 1998, the veteran stated 
he had no rectal bleeding.  Rectal examination was negative; 
no hemorrhoids were found.  He was diagnosed as status post 
hemorrhoidectomy.  These findings are not inconsistent with 
the testimony adduced at hearing to the extent he indicated 
his severe hemorrhoidal activity evidencing redundant tissue 
is intermittent (once every three months).     

Fundamentally, however, the veteran has not asserted that his 
service-connected residuals status post hemorrhoidectomy are 
more severe than the current noncompensable evaluation 
indicates.  The competent evidence preponderates against the 
presence of irreducibly large or thrombotic hemorrhoids, 
required for a 10 percent evaluation.  
In this case, even after according him the benefit of the 
doubt as to the presence of thrombotic hemorrhoids, the 
probative evidence does not show that they frequently recur, 
yet another requirement for a 10 percent evaluation.  38 
C.F.R. § 4.118, Code 7336. 

Again, there is no contrary evidence to dispute the testimony 
of the veteran, and he is competent to address his symptoms 
and treatment.  Espiritu, supra. This testimony is probative 
inasmuch as it is made against his own interest and is 
substantiated by other competent evidence of record, namely 
the September 1998 VA examination.  

The probative evidence in this case is not in equipoise; 
rather, the preponderance of the evidence is against an 
assignment of an initial compensable evaluation.  Gilbert, 
supra.  


ORDER

Entitlement to service connection for hepatitis as secondary 
to alcohol abuse (claimed as liver disease) is denied.

Entitlement to service connection for postoperative residuals 
of a craniotomy, including bleeding aneurysm (claimed as 
brain surgery), is denied.

Entitlement to an initial compensable evaluation for 
bilateral pes planus is denied.

Entitlement to an initial compensable evaluation for 
postoperative residuals of a hemorrhoidectomy, including 
hemorrhoids, is denied.   


REMAND

This claim must be afforded expeditious treatment by the RO.  



The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As previously set forth, VCAA generally mandates a duty to 
assist the veteran in obtaining evidence, such as medical 
records, potentially pertinent to the claims, and to provide 
a medical examination or obtain a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claims.  VCAA of 2000, Pub. L. No. 106-475§ 3(a) 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).

With respect to the issues numbered 5 through 8 on the title 
page, this case requires a remand for compliance with the 
duty to assist provisions contained in the new law.  See VCAA 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

The Board notes that the duty to assist includes providing a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of a 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  



Increased Evaluation for Lumbar Spine 
Injury with Ischioradiculopathy and 
Service Connection for Avascular Necrosis 
of the Hips.

In its December 1998 rating decision, the RO granted 
entitlement to service connection for the veteran's lumbar 
spine injury with ischioradiculopathy (radiculopathy to the 
hips) but assigned a noncompensable rating.  In its March 
1999 rating decision, the RO reviewed previously unconsidered 
chiropractic treatment records, reconsidered the September 
1998 VA examination findings, and ultimately assigned a 20 
percent evaluation to his lumbar spine injury with ischial 
radiculopathy.  

Despite his current 20 percent rating, the veteran has never 
undergone a VA spine disorder examination for an increased 
rating.  The most recent VA examination was conducted in 
September 1998, and that examination was a general medical 
examination, which, in pertinent part, included a diagnosis 
of lumbar facit syndrome.  The examiner did not address the 
specific issues related to intervertebral disc syndrome under 
which the RO has rated his service-connected low back 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  In 
VAOPGCPREC 36-97, the VA General Counsel held that Diagnostic 
Code 5293 involves loss of range of motion.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  

At his personal hearing in April 2001, the veteran testified 
that he has received extensive chiropractic treatment, and 
only chiropractic treatment, for his low back disability.  
Tr., p. 15.  He testified that although there is no pain 
radiating to his legs, there is a constant, level-5 pain (on 
a scale of 1 to 10) that radiates to his pelvic area.  Tr., 
p.16.  


The veteran also alluded to a doctor's opinion that suggested 
to him that his claimed hip disability was caused by his low 
back disability.  Tr., p. 17.  This is especially significant 
because service connection is warranted for a disability 
which is aggravated by, proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2000); see also Allen v. Brown, 7 Vet. App. 439 (1995).

A letter dated in September 1999 from orthopedic surgeon Dr. 
EWJ (initials) notes a diagnosis of avascular necrosis of the 
hips.  The veteran reportedly underwent a core decompression 
of the right hip in July 1999, and a total hip replacement 
was scheduled for September 1999, the week after the letter 
was written.  

In October 1999, without the benefit of a VA orthopedic 
examination and without evidence of the actual hip 
replacement, the RO issued a rating decision denying 
entitlement to service connection for avascular necrosis of 
the hips as secondary to the low back disability.  

With regard to his claimed hip disability, the veteran also 
testified at his hearing that he has been awarded Social 
Security Administration (SSA) disability benefits by virtue 
of the severity of his hip disability.  Tr., p.23.   Although 
the SSA decision is certainly not controlling, that agency's 
determination regarding the veteran's disability status, and 
the reasons for that determination, are certainly pertinent.  
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992); see also 
VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A).


Increased (Compensable)Evaluation for Bilateral Hearing Loss.

VA conducted an audio examination in September 1998, and it 
is the only audio examination in the claims file.  Of 
particular interest, examination results from the September 
1998 testing revealed an average pure tone threshold loss of 
34 decibels in the right ear and 26 decibels in the left ear.  
Based on the full results of that examination, the RO granted 
entitlement to service connection for bilateral hearing loss 
and assigned a noncompensable evaluation.  

At his personal hearing in April 2001, the veteran claimed 
that his hearing had worsened since he first filed his claim 
for hearing loss.  Tr., p. 10.  Specifically, he indicated 
that presently his left ear is worse than his right ear, and 
this represents a significant change from the September 1998 
findings, which indicate his right ear was worse than his 
left ear.  His testimony is competent in this regard in 
establishing evidence of worsened hearing requiring 
additional testing.  Glover v. West, 185 F.3d 1328 (Fed. Cir. 
1999); Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 
11-95.    

After further questioning from his representative, the 
veteran also testified that until recently (due to a dead 
battery) he had been wearing hearing aids prescribed by the 
Birmingham, Alabama VA Medical Center (VAMC).  He added that 
the VAMC had performed a hearing test approximately one year 
prior to the hearing.  Tr., p. 10.  The results of that test 
are not in the record.       


Increased Evaluation for Hypertension.

In its December 1998 rating decision, the RO granted 
entitlement to service connection for hypertension but 
assigned a noncompensable evaluation.  Reviewing the same 
evidence, the RO issued a rating decision in March 1999, 
wherein it assigned a 10 percent evaluation.

At his personal hearing in April 2001, the veteran testified 
that he continues to take prescribed hypertension medication.  
Tr., p. 21.  He stated that his long-time treating physician 
in Opelika, Dr. MM, had checked his blood pressure only weeks 
earlier and found the reading to be high.  Tr., p. 22.  The 
claims file contains no records from Dr. MM.   

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  VCAA of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A); Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

Specifically, the RO should request 
medical records from orthopedist DR. EWJ, 
pertaining to additional treatment of the 
veteran's claimed hip disability. 

The RO should attempt to ascertain from 
the veteran the identity of the physician 
he testified attributed his hip 
disability to his service-connected low 
back disability.  

If the physician is adequately 
identified, the RO should request medical 
records from the physician and verify if 
the physician did, in fact, assert a 
medical opinion attributing the claimed 
hip disability as secondary to the 
service-connected low back injury with 
ischioradiculopathy.  

The RO should request from the SSA any 
records pertinent to his claim for and 
subsequent award of Title II and/or Title 
XVI disability benefits, as well as the 
medical records relied upon concerning 
the claim(s).  See Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992); see also 
VCAA of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5103A).

The RO should request from the Birmingham 
VAMC the results of a hearing test 
reported by the veteran as conducted 
approximately one year prior to the 
personal hearing in April 2001.  

The RO should also request medical 
records from Dr. MM., reported by the 
veteran at the personal hearing in April 
2001, as a long-time treating physician, 
located in Opelika.      
   
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.  

2.  If, after completion of the above, 
the RO is unable to obtain any of the 
relevant records sought, it shall notify 
the veteran that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  





3.  After any additional evidence has 
been received pertaining to the veteran's 
service-connected bilateral hearing loss, 
the RO should consider if any relatively 
current examination of hearing loss (for 
example, from Birmingham VAMC) was 
determined in accordance with the 
criteria of 38 C.F.R. § 4.85 (2000).  

If the RO concludes the additional 
evidence does not establish sufficient 
evidence to decide the claim, the veteran 
should be afforded a comprehensive VA 
audiological evaluation of his service-
connected bilateral hearing loss.  

The claims file and a separate copy of 
this remand, should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report should be annotated by the 
examiner in this regard.  

Any further indicated special studies 
should be conducted if necessary.  The 
current severity of the veteran's 
service-connected bilateral hearing loss 
should specifically be determined by the 
use of controlled speech discrimination 
and puretone audiometry testing in 
accordance with 38 C.F.R. § 4.85.  Any 
opinions expressed by the examiner as to 
the severity of his bilateral hearing 
loss should be accompanied by a complete 
rationale.

4.  The RO should schedule the veteran 
for VA orthopedic and neurological 
examinations by an orthopedic surgeon and 
a neurologist, or other available 
appropriate specialists, to include on a 
fee basis if necessary, for the purpose 
of ascertaining the current nature and 
extent of severity of his lumbar spine 
injury with ischioradiculopathy, as well 
as for the purpose of determining the 
nature and etiology of his claimed hip 
disability, as secondary to his low back 
disability.  

The claims file, a separate copy of this 
remand, the rating criteria pursuant to 
the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2000), and 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2000), 
should be made available to and reviewed 
by the examiners prior and pursuant to 
conduction and completion of the 
examinations.  

The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  

Any further indicated special studies 
should be conducted.  

The examiners should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion in 
degrees, and comment on the functional 
limitations, if any, caused by the 
veteran's service-connected low back 
disability in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  

It is requested that the examiners each 
provide explicit responses to the 
following questions:

(a)  Does the service-connected lumbar 
spine injury with ischioradiculopathy 
cause weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity, or 
atrophy?  If the severity of these 
manifestations cannot be quantified, the 
examiners should so indicate.

(b)  With respect to subjective 
complaints of pain, the examiners should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
the lumbosacral spine, and whether there 
are any other objective manifestations 
that would demonstrate disuse or 
functional impairment due to pain 
attributable to the service-connected 
disabilities.  

If the spine is painful on motion, the 
examiners should state at which point, in 
degrees if possible, the range of motion 
pain begins and ends.  The examiners 
should specifically note if such a 
determination cannot be made.  

The examiners should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiners should so state.  

The examiners should address the severity 
of any neurological symptoms resulting 
from the low back disability.   





Pertaining to the claimed hip disability, 
the examiners should also express an 
opinion as to whether it is at least as 
likely as not that the veteran's 
avascular hip necrosis is proximately due 
to or the result of his service-connected 
low back disability.  If no such causal 
relationship is determined to exist, the 
examiners should opine as to whether the 
service-connected lumbar spine injury has 
aggravated any hop disorder(s) found 
present.  If such aggravation is 
determined to be present, the examiners 
must address the following medical 
issues:

(a) The baseline manifestations which are 
due to the effects of any hip disorder(s) 
found present:

(b) The increased manifestation which, in 
the examiners' opinions, are proximately 
due to the service-connected lumbar spine 
injury, based on medical considerations; 
and 

(c) The medical considerations supporting 
an opinion that increased manifestations 
of a nonservice-connected disease or 
injury are proximately due to the 
service-connected lumbar spine injury.

Any opinions expressed by the examiners 
as to the severity of the service-
connected lumbar spine injury, and any 
relationship between such disability and 
any hip disorder(s) found to be present 
must be accompanied by a complete 
rationale.

5.  The RO should arrange for a VA 
special cardiological examination of the 
veteran by an appropriate medical 
specialist including on a fee basis if 
necessary for the purpose of ascertaining 
the current nature and extent of severity 
of his hypertension.  The claims file, 
the criteria for rating disease of The 
Cardiovascular System, and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
medical specialist must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated studies must be 
conducted.  Any opinions expressed by the 
medical specialist as to the nature and 
extent of severity of hypertension must 
be accompanied by a complete rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000, Pub. L. No. 
106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.   After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues remanded herein.  In this regard, 
the RO should document its consideration 
of the applicability of the criteria of 38 
C.F.R. §§ 3.310(a), 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, 4.85, and 4.104 (2000), as 
warranted.  The RO should also consider 
the applicability of Fenderson v. West, 12 
Vet. App. 119 (1999), referable to initial 
grants of service connection for a 
disability and the assignment of "staged 
ratings."

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of the evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby advised that failure without good cause shown to 
report for any scheduled VA examination(s) may result in a 
denial of his respective claims.  38 C.F.R. § 3.655 (2000); 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000)

 


